ICJ_079_AerialIncident1988_IRN_USA_1989-12-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN r. UNITED STATES
OF AMERICA)

ORDER OF 13 DECEMBER 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’'INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c, ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 13 DECEMBRE 1989
Official citation :

Aerial Incident of 3 July 1988 (Islamic Republic of Iran
v. United States of America), Order of 13 December 1989,
LCT. Reports 1989, p. 132.

Mode officiel de citation :

Incident aérien du 3 juillet 1988 (République islamique d'Iran
e. Etats-Unis d'Amérique), ordonnance du 13 décembre 1989,
CLS, Recueil 1989, p. 132.

 

Sales number 57 0
N° de vente :

 

 

 
132

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1989 1989
13 décembre
Rôle général

13 décembre 1989 n° 79

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D'AMÉRIQUE)

ORDONNANCE

Présents: M. RUDA, Président; MM. LACHS, ELIAS, ODA, AGO, SCHWEBEL,
sir Robert JENNINGS, MM. BEDJAOUI, Ni, EVENSEN, TARASSOv,
GUILLAUME, SHAHABUDDEEN, PATHAK, juges; M. VALENCIA-
OSPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,

Après délibéré en chambre du conseil,
Rend l'ordonnance suivante:

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, 48 et 79 de
son Réglement, et

Considérant que, ie 17 mai 1989, la République islamique d'Iran a dé-
posé au Greffe de la Cour une requéte introductive d’instance contre les
Etats-Unis d’Amérique au sujet d’un différend concernant Pinterpréta-
tion et l'application de la convention de 1944 relative à l'aviation civile
internationale et de la convention de 1971 pour la répression d'actes illi-
cites dirigés contre la sécurité de l'aviation civile, différend qui découle de
la destruction, le 3 juillet 1988, d’un avion iranien et de la mort de ses
deux cent quatre-vingt-dix passagers et membres d'équipage:
INCIDENT AËRIEN DU 3 VII 88 (ORDONNANCE 13 XII 89) 133

Considérant que le dépôt de cette requête a été notifié le 18 mai 1989
aux Etats-Unis d'Amérique par le Greffier et qu'il leur en a transmis une
copie;

Considérant que, au moment du dépôt de la requête, la République isla-
mique d'Iran a fait savoir à la Cour qu’elle avait désigné M. Mohammad
K. Eshragh comme agent, et que par lettre du 9 août 1989, reçue au Greffe
le 14 août 1989, les Etats-Unis d'Amérique lui ont fait savoir qu'ils
avaient désigné M. Abraham D. Sofaer comme agent;

Considérant qu'au cours d’une réunion tenue le 1°" septembre 1989
entre le Président de la Cour et les agents des Parties, convoqués par le
Président en application de l’article 31 du Règlement de la Cour, l'agent
des Etats-Unis d'Amérique a déclaré que son gouvernement avait l’inten-
tion, comme indiqué dans une lettre déposée au Greffe le méme jour, de
soulever, avant le dépôt d’un mémoire par le demandeur, des exceptions
préliminaires d'incontpétence et d’irrecevabilité;

Considérant qu'au cours d'une réunion ultérieure entre le Président de
la Cour et les agents des Parties, tenue le 12 septembre 1989, l'agent de la
République islamique d'Iran a déclaré que son gouvernement soutenait
qu'aucune exception préliminaire ne devait être introduite avant le dépôt
du mémoire et qu’il a demandé que des délais appropriés fussent fixés
pour la procédure écrite: et que le Président de la Cour a alors invité les
Parties à exposer leur position respective plus en détail et par écrit, afin
que la Cour puisse se prononcer sur la question de procédure qui se posait
en conséquence;

Considérant que, par lettre du 26 septembre 1989, l'agent des Etats-
Unis a confirmé l'intention de son gouvernement et a indiqué sur quelle
base juridique dans le Statut et le Règlement de la Cour un défendeur
peut, selon les Etats-Unis, déposer une exception préliminaire avant Le
dépét du mémoire par le demandeur;

Considérant que, par lettre du 11 octobre 1989, Pagent de Piran a sou-
tenu au nom de son gouvernement que, pour les raisons exposées dans
cette lettre, des questions de compétence ne pouvaient plus être soulevées
par les Etats-Unis du fait de la forclusion encourue et par application des
règles de l'esfeppel; que, même si les Etats-Unis étaient encore en droit de
soulever des exceptions préliminaires, la présentation de telles exceptions
avant le dépôt du mémoire ne reposerait en l'espèce sur aucune base juri-
dique, pour les raisons exposées dans ladite lettre; et considérant que
l'agent de l'Iran a demandé par suite 4 1a Cour de fixer des délais pour
la procédure écrite;

Considérant que le délai dans lequel une exception préliminaire doit
être déposée est prévu à l'article 79 du Règlement de la Cour, qui dispose
qu'une telle exception doit être présentée « dans le délai fixé pour le dépôt
du contre-mémoire » ; que la Cour n’est pas saisie à l'heure actuelle d’une
exception préliminaire des Etats-Unis; et qu’en conséquence il n’y a pas
lieu pour la Cour, au présent stade de la procédure, de se prononcer sur la

5
INCIDENT AËRIEN DU 3 VII 88 (ORDONNANCE 13 XII 89) 134

forclusion et l’estoppelsoulevés par l'Iran, à qui il appartiendra par la suite
de faire éventuellement valoir son point de vue à cet égard:

Considérant que, conformément au paragraphe 1 de l’article 79 du
Réglement de la Cour, si un défendeur désireux de présenter une excep-
tion préliminaire est en droit d'être renseigné auparavant sur la nature
de la demande, grâce à la présentation par le demandeur d'un mémoire,
il peut néanmoins déposer son exception plus tôt,

La Cour,

à l'unanimité,

Fixe comme suit la date d'expiration des délais pour le dépôt des pièces
de la procédure écrite:

Pour le mémoire de la République isiamique d'Iran, le 12 juin 1990;

Pour le contre-mémoire des Etats-Unis d'Amérique, le 10 décembre
1990;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le treize décembre mil neuf cent quatre-vingt-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique islamique d'Iran et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
{Signé} José Maria Rupa.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Ona, juge, joint une déciaration à l'ordonnance.

MM. ScHWEBEL et SHAHABUDDEEN, juges, joignent à l'ordonnance les
exposés de leur opinion individuelle,

{Paraphé} J.MLR.
(Paraphé) E.V.0.
